DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 20 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of reference 1 under the heading “NON-PATENT LITERATURE DOCUMENTS,” that is listed and is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the newly applied rejections below that no longer rely upon the Kuhn reference that the filed arguments focus on.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) present in claims 1 – 14 and 16 – 23 is/are: 
1) “modal beamformer module,” “modal beamforming algorithm,” (modal beamforming module 400 of the specification/drawings) 
2) “matrixing module,” (MIMO system/method 300 of the specification/drawings)
3) “multiple-input multiple-output (MIMO) filter module,” “multiple-input multiple-output (MIMO) filtering algorithm,” (equalizing filter matrixes 301-303 of the specification/drawings)
4) “modal weighting module,” “modal weighting algorithm,” (modal weighting sub-module 403 of the specification/drawings); and
5) “modal rotation module,” “modal rotation algorithm,” (a rotation sub-module 405 of the specification/drawings)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 22 and 23 recite “…an Ambisonic coder connected between a microphone array… and equalizing filtering matrixes of the MIMO filter module…”  These claim limitations appear to be directed to the structure depicted in Fig. 3, showing an Ambisonics box connected between the MIMO and microphone array.  However, the “Ambisonics” component is detailed in the description as a decoder, rather than the claimed coder in para [0027], noting “an Ambisonic decoder may be connected between microphone (array) 314 and the equalizing filter matrixes 301-303…”

In regard to Claims 1 – 14 and 16 – 21, the claimed modules and algorithms listed in items 1) – 5) under the “Claim Interpretation Heading” have been analyzed for compliance with 35 U.S.C. 112a in regard to the written description and enablement requirements, and also for compliance with 35 U.S.C. 112b with regard to the definiteness requirement.  As detailed by the specification, the claimed modules and algorithms are implemented as software, e.g. “Modules and paths are understood to be at least one of hardware, software and/or acoustical paths.”  The claimed limitations and 
As to the written description requirement, MPEP 2161.01 I. details determining whether there is adequate written description for a computer-implemented functional claim limitation, noting:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

Further as to the written description requirement, MPEP 2163.03 VI. details written description circumstances arising from indefiniteness of a means plus function limitation, noting:
A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181.

MPEP 2163.02 details examples of enablement issues in computer programing cases, in particular in section II. regarding block elements within a computer, noting:
While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In programming applications where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.

Since these claim limitations are directed to various “modules,” or “algorithms,” disclosed as software, the specification is required to disclose the software, an algorithm or a flow chart of these operations of the code in sufficient detail.  The specification discloses the operations of the code in a manner that one of ordinary skill in the art at the time the invention was filed would recognize and have the ability to recreate the invention in a software algorithm.  The specification includes reference to various steps and corresponding equations that detail the nature of the claimed algorithms, for example, Ambisonic panning steps and equations detailed in para [0020], Ambisonic decoding equations and details in para [0022], MIMO system operation details, in specific orders along with the necessarily mathematical calculations in para [0024] – [0027]; modal weighting and rotational equations and details in para [0028].  While the exact computer software code is not detailed in the specification, enough detail is provided by applicant’s disclosure to enable one of ordinary skill in the 
As such, the elements include an adequate disclosure of the associated algorithm or computer program code as required, thus adequately showing:
1) elements that satisfy the definiteness requirement 
2) that the inventor(s) at the time the application was filed, had possession of the claimed invention, and 
3) how to make or use the invention without undue experimentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 8 – 12, 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (hereinafter Pet, U.S. Patent Application Publication 2014/0355769).

Regarding Claim 1, Pet discloses:
An audio system configured to generate a sound wave field around a listening position in a target room, the audio system (e.g. system of Fig. 3; note audio playback system for playback of multi-channel audio content; para 135; note rendering based on various components; para 145; the use of spatial and temporal characteristics of the underlying sound field; para 171 and in decoding of Fig. 5, see for example, but not limited to para 484; see further, examples of implementations of the decoder in Figs. 18, 19, 41A-D, 47, 48, noted as operating in the manner shown in Fig. 5 as well; see paras 640,1081-1083, 1104) comprising:
a multiplicity of loudspeakers distributed in the target room to generate the sound wave field around the listening position in the target room (e.g. loudspeaker feeds 25 which drive one or more loudspeakers; para 146; note audio playback system with ”loudspeakers,” and information of the number and spatial geometry of the loudspeakers; para 147) ; and
at least one modal (e.g. vectors coded using coding “modes,” defined by various sub-“modes” para 233; consider alternatively, the differing reconstruction type units of Fig. 5 , for example directional based or vector based) beamformer module (e.g. audio playback system 16, in particular decoding device 24 and renders 22; Fig. 3; that uses SHC’s derived from microphone arrays described in Poletti; para 132; note SHC’s represented by HOAs; para 3, 124, 134; and note that Poletti details in terms of 3D field sound recording in section 2, obtaining higher directivities using microphone array “beamforming”; also note example sound snapshots in Figs. 36D-G) with eigenmodes  

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Pet further discloses:
wherein the modal beamformer module further comprises a modal weighting module (e.g. interpolation replicated in the decoder, note comprising values of the interpolation weights; para 228) and a modal rotation module (e.g. note audio encoding device may rotate the sound field, and then the bitstream extraction device parses the bistream to determine rotation information and reproduce the sound field based on these elements, rotating the sound field; para 1323).

Claim 3, in addition to the elements stated above regarding claim 1, Pet further discloses:
wherein the filter module has fixed or adjustable transfer characteristics (e.g. matrix transform applied that facilitates rendering of the multichannel audio data accommodating most decoder speaker geometries; para 1084; see also expanded discussion in paras 1207+ regarding Fig. 48)

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Pet further discloses:
wherein the transfer characteristics is based on measurements in, or computed simulations of, the target room (e.g. accommodating most decoder “local” speaker geometries; para 1084; see also expanded discussion in paras 1207+ regarding Fig. 48).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Pet further discloses:
wherein the filter module has adaptive transfer characteristics (e.g. matrix transform applied that facilitates rendering of the multichannel audio data accommodating most decoder speaker geometries; para 1084; see also expanded discussion in paras 1207+ regarding Fig. 48).

Claim 8 is rejected under the same grounds stated above regarding claim 1.

Claim 9 is rejected under the same grounds stated above regarding claim 2.

Claim 10 is rejected under the same grounds stated above regarding claim 3.

Claim 11 is rejected under the same grounds stated above regarding claim 4.

Claim 12 is rejected under the same grounds stated above regarding claim 5.

Claim 16 is rejected under the same grounds stated above regarding claim 1.

Claim 17 is rejected under the same grounds stated above regarding claim 2.

Claim 18 is rejected under the same grounds stated above regarding claim 3.

Claim 19 is rejected under the same grounds stated above regarding claim 4.

Claim 20 is rejected under the same grounds stated above regarding claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 13, 14, and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (hereinafter Pet, U.S. Patent Application Publication 2014/0355769) in view of Otto et al. (hereinafter Otto, U.S. Patent Application Publication 2014/0064526).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, Pet fails to explicitly disclose:
wherein:
the MIMO Filter module comprises a multiplicity of adaptive filters, each adaptive filter including a controllable filter and a filter controller;
the filter controller is configured to receive at least one error signal; and
the at least one error signal is provided by a microphone array with a multiplicity of microphones disposed in the target room.
In a related field of endeavor (e.g. a system for providing localized audio signal to a user using a speak array), Otto details a system in Fig. 5 that similarly provides directionally based audio through the use of sound beams; Fig. 5; paras 62+.  Otto further details the use customized filtering algorithms to particular environments; para 62; and the use of spatialization filters to render audio intended for the listener; Fig. 5 104.
Modifying Pet to incorporate the features of Otto makes obvious:
wherein the (MIMO) filter module comprises a multiplicity of adaptive filters (e.g. Pet’s transform matrix for outputting the audio channels 549n, now operating using the multiple spatialization filters 104 in Fig. 5 of Otto, for example, the filter 104 depicted on 
the filter controller is configured to receive at least one error signal (e.g. Filter design using a cost function, which includes two terms, one of which is a performance error E; para 48, 49 of Otto); and
the at least one error signal is provided by a microphone array with a multiplicity of microphones disposed in the target room (e.g. virtual microphones placed throughout the target sound field; para 43; see also Fig. 3 of Otto, depicting generation of spatialized filters using the microphone array).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Otto to Pet.  Doing so would have been predictable to one of ordinary skill in the art given the significant overlap in the disclosures, for example, both detailing audio systems for providing spatialized audio to users with directivity characteristics.  Furthermore, inclusion of the features of Otto would be desirable as it would further the goals of Pet’s noted consideration of local speaker geometries and configurations (see for example paras 1207+) adapting for their locations and equalizing for the local environment (see for example para 650) by including provisions for a more sophisticated dynamic range and masking control and customization of filtering algorithms to particular environments, room equalization, and 

Regarding Claim 7, in addition to the elements stated above regarding claim 6, the combination further discloses:
wherein the microphone array is configured to provide an Ambisonics detection signal (e.g. HOA signals of Pet, now modified by Otto’s microphones for capturing the audio; Fig. 3 and para 43 of Otto).

Claim 13 is rejected under the same grounds stated above regarding claim 6.

Claim 14 is rejected under the same grounds stated above regarding claim 7.

Regarding Claim 21, in addition to the elements stated above regarding claim 1, Pet fails to explicitly disclose:
an Ambisonic coder connected between a microphone array arranged at the listening position and equalizing filtering matrixes of the (MIMO) filter module that adaptively implement secondary paths between the multiplicity of loudspeakers and the microphone array according to the target room.
Pet recognizes the desirability of the renderer to adapt for various speaker locations and local environments; para 650, but is not explicit as to how this is performed.

Modifying Pet to incorporate the features of Otto makes obvious:
an Ambisonic coder connected between a microphone array arranged at the listening position (e.g. HOA signals of Pet, encoded using audio encoding device, now modified by Otto’s microphones for capturing the audio; Fig. 3 and para 43 of Otto)and equalizing filtering matrixes of the (MIMO) filter module that adaptively implement secondary paths between the multiplicity of loudspeakers and the microphone array according to the target room (e.g. dynamic adapting of the spatialization filters as detailed in Otto’s para 67 in order to provide customized filtering algorithms based on particular environments, room equalization, and distance-based attenuation control as taught by Otto’s para 62 for Pet’s adaptation; note that Pet also considers room reflections as well para 1219)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Otto to Pet.  Doing so would have been predictable to one of ordinary skill in the art given the significant overlap in the disclosures, for example, both detailing audio systems for providing spatialized audio to users with directivity characteristics.  Furthermore, inclusion of the features of Otto would be desirable as it would further the goals of Pet’s noted consideration of local 

Claim 22 is rejected under the same grounds stated above regarding claim 21.

Claim 23 is rejected under the same grounds stated above regarding claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654